DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 11 are pending.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of claim 1 includes the element/step “identifying a measure that is not provided for by a manufacturer on or using a removable battery pack”.  Claim 9 includes the limitation “identify a measure that is not provided for by a manufacturer”.  It is unclear how to interpret “a measure that is not provided for by a manufacturer”, as there is no limitations indicating what measures are “provided for by a manufacturer”.  It is unclear how to interpret a “measure” that has been “provided”, as “measure” this can be interpreted as a linear distance, or a volume, or a measuring device such as a ruler, or and action.  For the purpose of the instant examination, the Examiner interprets “identify a measure that is not provided for by a manufacturer” as “identify activities that are not covered by the manufacturer’s warranty”.
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 include the element/step “using the monitoring unit before the monitoring unit is set to a quiescent state or when the removable battery pack is in a state other than a charging operating state”.  It is unclear if the “monitoring unit” is used “when the removable battery pack is in a state other than a charging operating state”, or if the monitoring unit is only used “before the monitoring unit is set to a quiescent state”.  It is unclear what happens when the “monitoring unit is set to a quiescent state” and the battery is doing something other than charging.
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 include the element/step “detect and store a voltage … using the monitoring unit before the monitoring unit is set to a quiescent state or when the removable battery pack is in a state other than a charging operating state”.  It is unclear what is stored when the “the battery is doing something other than charging”. As the battery can be discharging, there is no obvious point where the voltage level should be stored as the battery voltage will gradually decrease as the battery is used.  
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 include the element/step “detect and store a voltage”, and the element/step “a previously stored voltage”.  It is unclear if these elements are supposed to be the same value, or if they are different.  For the purpose of the instant examination, the Examiner interprets “a previously stored voltage” as a stored threshold, distinct from “a voltage”.
 Note: All art rejections applied are as best understood by the examiner.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A method for identifying a measure that is not provided for by a manufacturer on or using a removable battery pack having at least one energy storage cell and a monitoring unit, the method comprising: 
detecting and storing a voltage of the removable battery pack and/or a cell voltage of the at least one energy storage cell using the monitoring unit before the monitoring unit is set to a quiescent state or when the removable battery pack is in a state other than a charging operating state; and
comparing the detected voltage of the removable battery pack and/or the detected cell voltage with a previously-stored voltage of the removable battery pack or a previously-stored cell voltage using the monitoring unit when the monitoring unit is set to an operating state or when the removable battery pack is in the state other than the charging operating state.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “comparing the detected voltage of the removable battery pack and/or the detected cell voltage with a previously-stored voltage”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “comparing” encompasses a user examining the instantaneous voltage of a battery, and consulting a record of a past measurement of the voltage of a battery.  Alternatively, “comparing” in the context of this claim encompasses a mathematical procedure of an inequality operation performed by a computer. 
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes a removable battery pack, comprising a “energy storage cell” and “a monitoring unit”.  As best understood by the Examiner, the “energy storage cell” is a battery, and the “monitoring device” is a computer or microcontroller recited at a high level of abstraction.  The battery is recited at a high level of generality, and lacks specific narrowing details regard how the battery is constructed or how it is used.  The “monitoring device” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring and comparing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the comparing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited battery when considered individually and as an ordered combination, does not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claim 9 is similar to representative claim 1, and does not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  
The claim is not patent eligible.

Dependent claims 2, 3, and 8 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   
The claims are not patent eligible.

Dependent claim 4 adds a limitation of “detecting a temperature”.  There is no element in the claim capable of determining the temperature, therefore this is interpreted a requiring a generically recited thermometer.  The addition of a thermometer does not introduce an additional element that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   
The claim is not patent eligible.

Dependent claim 10 adds a limitation of “a non-volatile memory”.  This is a generically recited memory element commonly seen with a generically recited processor for the purpose of long-term data storage.  This does not introduce an additional element that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. 
The claim is not patent eligible.

Dependent claim 5 adds the limitation of “blocking or restricting the removable battery pack for an intended charging and/or discharging process, using the monitoring unit, when the identified measure has been identified”. This limitation integrates the identified abstract idea into a practical application, and therefore, dependent claims 5 – 7 would be eligible if dependent claim 5 was rewritten as independent claims incorporating the limitations of claim 1, 3, and 4.

Dependent claim 11 adds the limitation of “deactivate the temperature sensor using the switching element when the monitoring unit has identified the measure not provided for by the manufacturer”. This limitation integrates the identified abstract idea into a practical application, and therefore, the claim would be eligible if dependent claim 11 was rewritten as independent claims incorporating the limitations of claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beaston, US 2017/0345101 (hereinafter 'Beaston').

Regarding claim 1: Beaston teaches a method for identifying a measure that is not provided for by a manufacturer on or using a removable battery pack having at least one energy storage cell and a monitoring unit ([0004, 0081 – 0088, 0313; Fig 1A, 1C]: discloses a set of electrical energy storage units 10 that comprise a set of battery packs 104 that are monitored by a battery warranty module 104, where individual  battery packs can be removed from the system), the method comprising: 
detecting and storing a voltage of the removable battery pack and/or a cell voltage of the at least one energy storage cell using the monitoring unit before the monitoring unit is set to a quiescent state or when the removable battery pack is in a state other than a charging operating state ([0129, 0284, 0288; Fig 8A]: discloses storing voltage values in a memory for analysis, along with minimum and maximum voltages, which appears to be when the unit is operational and therefore not quiescent.  The analysis includes calculating a voltage factor from the detected values); and
comparing the detected voltage of the removable battery pack and/or the detected cell voltage with a previously-stored voltage of the removable battery pack or a previously-stored cell voltage using the monitoring unit when the monitoring unit is set to an operating state or when the removable battery pack is in the state other than the charging operating state ([0088, 0284; Fig 35]: discloses determining when the user of the battery has violated a warranty condition by calculating a voltage factor based on the detected voltages and comparing that to minimum and maximum threshold values, which as best understood by the Examiner could happen during normal discharging or periods of constant state of charge).

Regarding claim 2: Beaston teaches the method according to Claim 1, as discussed above, wherein: 
the detected voltage of the removable battery pack and/or the detected cell voltage is stored in a non-volatile manner when the monitoring unit is set to the quiescent state ([0129, 0240; Fig 28]: discloses storage of current and voltage values using embedded CPU 802, where the embedded CPU includes an EEPROM used for non-volatile storage).; and
the detected voltage of the removable battery pack and/or the detected cell voltage is stored in a non-volatile or volatile manner when the monitoring unit is set to the operating state or when the removable battery pack is in the state other than the charging operating state ([0240; Fig 28]: [0129, 0240; Fig 28]: discloses storage of current and voltage values using embedded CPU 802, where the embedded CPU includes discloses an EEPROM used for non-volatile storage).

Regarding claim 3: Beaston teaches the method according to Claim 1, as discussed above, further comprising: 
identifying the measure not provided for by the manufacturer when the detected voltage of the removable battery pack and/or the detected cell voltage is greater than the previously-stored voltage of the removable battery pack or the previously-stored cell voltage by more than a permissible difference value ([0088, 0284; Fig 35]: discloses determining when the user of the battery has violated a warranty condition by calculating a voltage factor based on the detected voltages and comparing that to minimum and maximum threshold values, which as best understood by the Examiner could happen during normal discharging or periods of constant state of charge).

Regarding claim 4: Beaston teaches the method according to Claim 3, as discussed above, further comprising: 
detecting a temperature of the removable battery pack and/or a temperature of the at least one energy storage cell using the monitoring unit at a time of the voltage detection and/or the cell voltage detection, wherein the permissible difference value is adapted to the detected temperature using the monitoring unit. ([0104, 0288, 0321]: discloses detecting the temperature of the battery pack, and using that in the calculation of the maximum voltage variance allowed for a given battery pack before the pack is declared to be defective).

Regarding claim 5: Beaston teaches the method according to Claim 3, as discussed above, further comprising: 
blocking or restricting the removable battery pack for an intended charging and/or discharging process, using the monitoring unit, when the identified measure has been identified ([0310, 0313, 0327; Fig 40]: discloses generating a warning or alert, halting the use of the battery pack, and optionally removing the battery pack from the system, when the battery is determined to be defective).

Regarding claim 6: Beaston teaches the method according to Claim 5, as discussed above, further comprising: 
displaying the blocking or the restriction of the removable battery pack on a display of the removable battery pack ([0091, 0326]: discloses a battery maintenance manager 152 that reports issues with the battery pack to maintenance personnel as well as a light on the battery pack that flashes red).

Regarding claim 7: Beaston teaches the method according to Claim 5, as discussed above, wherein: 
the blocking or the restriction of the discharging process is in connection with an electrical consumer, and the blocking or the restriction is cancelled by the monitoring unit after an intended-fault-free charging process of the removable battery pack is carried out using a charging device ([0207 – 0210]: discloses a process of recalibrating the battery cells and resuming charging operations]).

Regarding claim 8: Beaston teaches the method according to Claim 3, as discussed above, wherein the identified measure is stored and/or transmitted to an external device using the monitoring unit ([0009]: discloses transmitting data to an external data center for storage).

Regarding claim 9: Beaston teaches a removable battery pack, comprising: 
at least one energy storage cell ([0004, 0081 – 0088, 0313; Fig 1A, 1C]: discloses a set of electrical energy storage units 10 that comprise a set of battery packs 104, where individual battery packs can be removed from the system); and
a monitoring unit operably connected to the at least one energy storage cell and configured to identify a measure that is not provided for by a manufacturer ([0081 – 0088, 0313; Fig 1A, 1C]: discloses monitoring the battery packs using a battery warranty module 104), the monitoring unit configured to: 
	detect and store a voltage of the removable battery pack and/or a cell voltage of the at least one energy storage cell before the monitoring unit is set to a quiescent state or when the removable battery pack is in a state other than a charging operating state ([0129, 0284, 0288; Fig 8A]: discloses storing voltage values in a memory for analysis, along with minimum and maximum voltages, which appears to be when the unit is operational and therefore not quiescent.  The analysis includes calculating a voltage factor from the detected values); and
	compare the detected voltage of the removable battery pack and/or the detected cell voltage with a previously-stored voltage of the removable battery pack or a previously-stored cell voltage when the monitoring unit is set to an operating state or when the removable battery pack is in the state other than the charging operating state ([0088, 0284; Fig 35]: discloses determining when the user of the battery has violated a warranty condition by calculating a voltage factor based on the detected voltages and comparing that to minimum and maximum threshold values, which as best understood by the Examiner could happen during normal discharging or periods of constant state of charge).

Regarding claim 10: Beaston teaches the removable battery pack according to Claim 9, as discussed above, further comprising: 
a non-volatile memory configured to store the voltage of the removable battery pack and/or the cell voltage ([0009, 0240; Fig 28]: discloses transmitting data to an external data center for storage, as well as a local EEPROM used for non-volatile storage).

Regarding claim 11: Beaston teaches the removable battery pack according to Claim 9, as discussed above, further comprising: 
a temperature sensor configured to measure a temperature of the removable battery pack and/or the at least one energy storage cell ([0104, 0288, 0321]: discloses detecting the temperature of the battery pack, and using that in the calculation of the maximum voltage variance allowed for a given battery pack before the pack is declared to be defective); and
a switching element operably connected to the temperature sensor and the monitoring unit, wherein the monitoring unit is further configured to: 
	identify the measure not provided for by the manufacturer when the detected voltage of the removable battery pack and/or the detected cell voltage is greater than the previously-stored voltage of the removable battery pack or the previously-stored cell voltage by more than a permissible difference value ([0310, 0313, 0327; Fig 40]: discloses generating a warning or alert, halting the use of the battery pack, and optionally removing the battery pack from the system, when the battery is determined to be defective), and 
	deactivate the temperature sensor using the switching element when the monitoring unit has identified the measure not provided for by the manufacturer ([0223]: connectors in battery pack 2600 or in an external controller are automatically opened to prevent charging or discharging of the batteries).


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Rich et al., US 20130069658, US 20130069661, discloses detecting counterfeit batteries in a battery swap system
Ricci, US 20180009330, discloses detecting various forms of warranty violations involving a battery pack, including limits on charging and discharging ([0143])
Beaston, US 20160141894, discloses related work that includes determining if the battery is used in a manner consistent with the warranty ([0262, 0263])
Hasegawa, US 20040135696, discloses a system for setting a minimum discharge voltage based on detected voltages and analysis a central battery management server ([0014 – 0016])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857